EXHIBIT 99.1 UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK x In re : Chapter 11 : K-V Discovery Solutions, Inc., et al ., 1 : Case No. 12-13346 (ALG) : Debtors. : (Jointly Administered) x SIXTH AMENDED JOINT CHAPTER 11 PLAN OF REORGANIZATION FOR K-V DISCOVERY SOLUTIONS, INC. AND ITS AFFILIATED DEBTORS Nothing contained herein shall constitute an offer, acceptance or a legally binding obligation of the Debtors or any other party in interest and this Plan is subject to approval of the Bankruptcy Court and other customary conditions. This Plan is not an offer with respect to any securities. This is not a solicitation of acceptances or rejections of the Plan. Acceptances or rejections with respect to this Plan may not be solicited until a disclosure statement has been approved by the United States Bankruptcy Court for the Southern District of New York. Such a solicitation will only be made in compliance with applicable provisions of securities and/or bankruptcy laws. YOU SHOULD NOT RELY ON THE INFORMATION CONTAINED IN, OR THE TERMS OF, THIS PLAN FOR ANY PURPOSE (INCLUDING IN CONNECTION WITH THE PURCHASE OR SALE OF THE DEBTORS’ SECURITIES) PRIOR TO THE APPROVAL OF THIS PLAN BY THE BANKRUPTCY COURT. Dated: New York, New York June [], 2013 WILLKIE FARR & GALLAGHER LLP Counsel for the Debtors and Debtors in Possession 787 Seventh Avenue New York, New York 10019 (212) 728-8000 1 The last four digits of the taxpayer identification numbers of the Debtors follow in parentheses: (i) K-V Discovery Solutions, Inc. (7982); (ii) DrugTech Corporation (3690); (iii) FP1096, Inc. (3119); (iv) K-V Generic Pharmaceuticals, Inc. (7844); (v) K-V Pharmaceutical Company (8919); (vi) K-V Solutions USA, Inc. (4772); (vii) Ther-Rx Corporation (3624); and (viii) Zeratech Technologies USA, Inc. (6911). The Debtors’ executive headquarters are located at 16640 Chesterfield Grove, Suite 200, Chesterfield, MO 63005. TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND INTERPRETATION 1 ARTICLE II. RESOLUTION OF CERTAIN INTER-CREDITOR AND INTER-DEBTOR ISSUES 18 Settlement of Certain Inter-Creditor Issues. 18 Formation of Debtor Groups for Convenience Purposes. 18 Intercompany Claims. 18 ARTICLE III. ADMINISTRATIVE EXPENSE CLAIMS, FEE CLAIMS, U.S. TRUSTEE FEES AND PRIORITY TAX CLAIMS 18 DIP Claims. 19 Administrative Expense Claims. 19 Fee Claims. 21 U.S. Trustee Fees. 22 Priority Tax Claims. 22 ARTICLE IV. CLASSIFICATION OF CLAIMS AND INTERESTS 22 Classification of Claims and Interests. 22 Unimpaired Classes of Claims. 23 Impaired Classes of Claims and Interests. 23 Separate Classification of Other Secured Claims. 24 ARTICLE V. TREATMENT OF CLAIMS AND INTERESTS 24 Priority Non-Tax Claims (Class 1). 24 Other Secured Claims (Class 2). 24 Senior Secured Notes Claims (Class 3). 25 ETHEX Criminal Fine Claims (Class 4). 25 Qui Tam Claims (Class 5) 26 Convertible Subordinated Notes Claims (Class 6). 26 General Unsecured Claims (Class 7). 26 Existing Securities Law Claims (Class 8(a)). 27 Equitably Subordinated Claims (Class 8(b)). 27 Existing KV Interests (Class 9). 27 ARTICLE VI. ACCEPTANCE OR REJECTION OF THE PLAN; EFFECT OF REJECTION BY ONE OR MORE CLASSES OF CLAIMS OR INTERESTS 28 Class Acceptance Requirement. 28 Tabulation of Votes on a Non-Consolidated Basis. 28 Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code or “Cramdown.” 28 Elimination of Vacant Classes. 28 Voting Classes; Deemed Acceptance by Non-Voting Classes. 28 Confirmation of All Cases. 29 ARTICLE VII. MEANS FOR IMPLEMENTATION 29 Continued Corporate Existence and Vesting of Assets in Reorganized Debtors. 29 Plan Funding. 30 Cancellation of Existing Securities and Agreements. 30 Cancellation of Certain Existing Security Interests. 30 Officers and Boards of Directors. 31 Management Incentive Plan. 31 Corporate Action. 31 New Stockholders Agreement. 32 Authorization, Issuance and Delivery of New Common Stock. 32 New First Lien Term Loan. 33 Postpetition Interest Amount. 33 Rights Offering and Direct Purchase. 33 Intercompany Interests. 35 Insured Claims. 35 Comprehensive Settlement of Claims and Controversies. 35 Equitably Subordinated Claims. 35 ARTICLE VIII. DISTRIBUTIONS 36 Distributions. 36 No Postpetition Interest on Claims. 36 Date of Distributions. 36 Distribution Record Date. 36 -ii- Disbursing Agent. 37 Delivery of Distribution. 37 Unclaimed Property. 38 Satisfaction of Claims. 38 Manner of Payment Under Plan. 38 Fractional Shares/De Minimis Cash Distributions. 38 No Distribution in Excess of Amount of Allowed Claim. 39 Exemption from Securities Laws. 39 Setoffs and Recoupments. 39 Rights and Powers of Disbursing Agent. 39 Withholding and Reporting Requirements. 40 Cooperation with Disbursing Agent. 40 Hart-Scott Rodino Antitrust Improvements Act. 40 ARTICLE IX. PROCEDURES FOR RESOLVING CLAIMS 41 Objections to Claims. 41 Amendment to Claims. 41 Disputed Claims. 41 Estimation of Claims. 43 Expenses Incurred On or After the Effective Date. 43 ARTICLE X. EXECUTORY CONTRACTS AND UNEXPIRED LEASES 44 General Treatment. 44 Claims Based on Rejection of Executory Contracts or Unexpired Leases. 44 Cure of Defaults for Assumed Executory Contracts and Unexpired Leases. 44 Compensation and Benefit Programs. 45 Employment Agreements. 46 ARTICLE XI. CONDITIONS PRECEDENT TO CONSUMMATION OF THE PLAN 46 Conditions Precedent to Confirmation. 46 Conditions Precedent to the Effective Date. 46 Waiver of Conditions Precedent and Bankruptcy Rule 3020(e) Automatic Stay. 47 Effect of Failure of Conditions. 47 -iii- ARTICLE XII. EFFECT OF CONFIRMATION 48 Binding Effect. 48 Vesting of Assets. 48 Discharge of Claims Against and Interests in the Debtors. 49 Term of Pre-Confirmation Injunctions or Stays. 49 Injunction Against Interference With Plan. 49 Injunction. 49 Releases. 50 Exculpation and Limitation of Liability. 52 Injunction Related to Releases and Exculpation. 52 Termination of Subordination Rights and Settlement of Related Claims. 52 Retention of Causes of Action/Reservation of Rights. 53 Indemnification Obligations; Insured Current Director & Officer Claims. 53 Securities Litigations; Document Retention. 54 ARTICLE XIII. RETENTION OF JURISDICTION 55 ARTICLE XIV. MISCELLANEOUS PROVISIONS 56 Exemption from Certain Transfer Taxes. 56 Retiree Benefits. 57 Dissolution of Creditors’ Committee. 57 Termination of Professionals. 57 Amendments. 57 Revocation or Withdrawal of this Plan. 58 Allocation of Plan Distributions Between Principal and Interest. 58 Severability. 58 Governing Law. 59 Section 1125(e) of the Bankruptcy Code. 59 Inconsistency. 59 Time. 59 Exhibits. 60 Notices. 60 Filing of Additional Documents. 60 Reservation of Rights. 60 -iv- INTRODUCTION 2 K-V Discovery Solutions, Inc. and the other debtors and debtors in possession in the above-captioned cases propose the following sixth amended joint chapter 11 plan of reorganization for the resolution of the Claims against and Interests in the Debtors. Reference is made to the Disclosure Statement accompanying this Plan, including the exhibits and supplements thereto, for a discussion of the Debtors’ history, business, properties and operations, projections for those operations, risk factors, a summary and analysis of this Plan, and certain related matters including, among other things, certain tax matters, and the securities and other consideration to be issued and/or distributed under this Plan. Subject to certain restrictions and requirements set forth in 11 U.S.C. § 1127, Fed. R. Bankr. P. 3019 and Sections 14.5 and 14.6 of this Plan, the Debtors, reserve the right to alter, amend, modify, revoke or withdraw this Plan prior to its substantial consummation. The only Persons that are entitled to vote on this Plan are the holders of Senior Secured Notes Claims, ETHEX Criminal Fine Claims, Qui Tam Claims, Convertible Subordinated Notes Claims, and General Unsecured Claims. Such Persons are encouraged to read the Plan and the Disclosure Statement and their respective exhibits and schedules in their entirety before voting to accept or reject the Plan. [No materials other than the Disclosure Statement and the respective schedules and exhibits attached thereto and referenced therein have been authorized by the Bankruptcy Court for use in soliciting acceptances or rejections of the Plan.] ARTICLE I. DEFINITIONS AND INTERPRETATION A. Definitions. The following terms shall have the meanings set forth below (such meanings to be equally applicable to both the singular and plural): 2011 Securities Litigation means that certain securities class action litigation currently styled In re K-V Pharmaceutical Company Securities Litigation , No. 11CV01816 AGF, pending in the United States District Court for the Eastern District of Missouri, Eastern Division, including the Consolidated Amended Class Action Complaint For Violations Of Federal Securities Laws filed therein and any amendments thereto, and all cases consolidated thereunder, and including any appeals in connection therewith. 503(b)(9) Claims means Claims that have been timely and properly filed prior to the Bar Date and that are granted administrative expense priority treatment pursuant to section 503(b)(9) of the Bankruptcy Code. 2 All capitalized terms used but not defined herein have the meanings set forth in Article I herein. Accredited Investor means an “accredited investor” as defined in Rule 501(a) under Regulation D under the Securities Act. Ad Hoc Senior Secured Noteholders Group means that certain ad hoc group of certain holders of Senior Secured Notes for which a Bankruptcy Rule 2019 statement was filed by Weil, Gotshal & Manges LLP. Ad Hoc Senior Secured Noteholders Group Advisors means Weil, Gotshal & Manges LLP, as counsel to the Ad Hoc Senior Secured Noteholders Group, Houlihan Lokey Capital, Inc., as financial advisor to the Ad Hoc Senior Secured Noteholders Group and Fortgang Consulting LLC, as advisor to the Ad Hoc Senior Secured Noteholders Group. Administrative Bar Date has the meaning set forth in Section 3.2(a) of this Plan. Administrative Expense Claim means (a) any right to payment constituting a cost or expense of administration of the Reorganization Cases of the kind specified in section 503(b) of the Bankruptcy Code and entitled to priority pursuant to sections 328, 330, 363, 364(c)(1), 365, 503(b), 507(a)(2) or 507(b) of the Bankruptcy Code (other than a Fee Claim or U.S. Trustee Fees) for the period from the Petition Date to the Effective Date, including, without limitation: (i)any actual and necessary costs and expenses of preserving the Estates, any actual and necessary costs and expenses of operating the Debtors’ business, and any indebtedness or obligations incurred or assumed by the Debtors during the Reorganization Cases; (ii)503(b)(9) Claims; (iii)any payment to be made under this Plan to cure a default on an assumed executory contract or unexpired lease; (iv)the Senior Secured Notes Indenture Trustee Claim; (v)the Convertible Subordinated Notes Indenture Trustee Claim; and (vi) the Cash Collateral Expense Claims, and (b)any Claim that arose prior to the Petition Date that the Debtors are authorized to satisfy in the ordinary course of business pursuant to, and in accordance with, that certain Amended Order Authorizing Debtors to (I) Honor Certain Prepetition Obligations to Customers and to Continue Customer Programs, and (II) Pay Medicaid and Other Insurance Rebate Obligations [
